Exhibit 10.2

INNOPHOS FOSFATADOS DE MEXICO S DE RL DE CV

LOGO [g154944ex10_2p1and2.jpg]

Mexico City, Mexico. April 22, 2009

PEMEX PETROQUÍMICA

MARINA NACIONAL 329

TORRE EJECUTIVA PISO 27

COL. HUASTECA

C.P. 11311, MÉXICO D.F.

TEL. +52 5519448189

ATENCIÓN: Ing. Jorge A Carrillo Careaga

GERENTE DE COMERCIALIZACIÓN

REFERENCE: Assignment of Rights and Obligations on Anhydrous Ammonia Supply
Agreement Executed on February 15, 2008

Dear Mr. Carrillo:

I, in a capacity as legal attorney-in-fact of Innophos Fosfatados de Mexico, S.
de R.L. de C.V. (“I Fosfatados”), hereby inform and request from you, in
accordance with section 14.2 of above-mentioned agreement, the following:

Innophos Fosfatados de Mexico, S. de R.L. de C.V. is kindly requesting PEMEX
Petroquimica’s (“PEMEX”) consent for the assignment of the rights and
obligations arising out of aforementioned agreement to Innophos Mexicana, S.A.
de C.V. (“I Mexicana”), in the understanding that all obligations provided in
said agreement will be assumed and fulfilled by I Mexicana.

That both parties intend that the transfer of rights and obligations arising out
of the agreement to take place on May 1, 2009. Consequently, and prior consent
by PEMEX, the anhydrous ammonia volumes will be supplied to I Mexicana beginning
on that day, under the terms of above-mentioned agreement.

Therefore, we are requesting you carry out any legal proceedings and actions
needed to put into effect, as soon as possible, the assignment of rights and
obligations among I Mexicana, PEMEX and I Fosfatados.

Should you have any question or require additional information, please do not
hesitate to contact us.

VERY TRULY YOURS

Lic. Hector Serrano Saucedo

Legal Attorney-in-Fact

Innophos Fosfatados de Mexico S de RL de CV

Innophos Mexicana SA de CV

 

 

Innophos Fosfatados, S. de R. L. de C. V.

Domicilio Conocido S/N.

Complejo Industrial Pajaritos.

Coatzacoalcos, Ver. C. P. 96380

Tel. (921) 21 155 00



--------------------------------------------------------------------------------

INNOPHOS MEXICANA SA DE CV

LOGO [g154944ex10_2p1and2.jpg]

Mexico City, Mexico. May 21, 2009

PEMEX PETROQUÍMICA

MARINA NACIONAL 329

TORRE EJECUTIVA PISO 27

COL. HUASTECA

C.P. 11311, MÉXICO D.F.

TEL. 5519448189

ATTENTION: Ing. Jorge A Carrillo Careaga

GERENTE DE COMERCIALIZACIÓN

REFERENCE: Liability of Innophos Mexicana for all debts assumed by Innophos
Fosfatados

Dear Mr. Carrillo:

I, in my capacity as legal attorney-in-fact of Innophos Mexicana S.A. de C.V.,
hereby confirm that my principal is fully assuming any liability arising out of
present or future debts incurred by Innophos Fosfatados de Mexico S de R L de
CV, and related with anhydrous ammonia purchased from PEMEX Petroquímica, as
soon as the assignment of rights made by Innophos Fosfatados de Mexico S. de
R.L. de C.V. to Innophos Mexicana S.A. de C.V. on the ammonia supply agreement
currently in effect has been acknowledged.

We also wish to ratify the following contact persons for notices for Innophos
Mexicana S.A. de C.V.

Legal Representative.

Lic. Héctor Luis Serrano Saucedo

Tel. +52 (55) 5322-4868 fax:

E-mail: hector.serrano@innophos.com.mx

Business Contact

Ing. Francisco Javier Candia Curiel

Tel. +52 (921) 2115558 fax: +52 (921) 2180138

E-mail: francisco.candia@innophos.com.mx

Should you have any question or require additional information, please do not
hesitate to contact us.

SINCERELY YOURS,

Héctor Serrano Saucedo, Esq.

Legal Attorney-in-Fact

Innophos Fosfatados de Mexico S de RL de CV

Innophos Mexicana SA de CV

 

 

Innophos Fosfatados, S. de R. L. de C. V.

Domicilio Conocido S/N.

Complejo Industrial Pajaritos.

Coatzacoalcos, Ver. C. P. 96380

Tel. (921) 21 155 00



--------------------------------------------------------------------------------

LOGO [g154944ex10_2p3.jpg]

SUBMITTAL OF FILE GATHERED BY THE OFFICE OF THE MARKETING MANAGER FOR A CREDIT
FACILITY TRANSFER PROCEDURE RELATED TO CUSTOMER:

Innophos Fosfatados de México, S. de R.L. de C.V.

Resolution CXCI-004

Based on submitted file and once it was verified that provisions set forth in
the Guidelines for Credit Processing, in the Bases to Establish, Perform and
Dissolve the Credit Institutional Committee, and Receivables for Customers of
Pemex Petroquímica have been met, and once a validation by the Office of the
General Counsel has been issued, this Committee has unanimously determined that
the Procedure for a Credit Facility Transfer from customer Innophos Fosfatados
de México, S.de R.L. de C.V. to Innophos Mexicanas S.A. de C.V. is
admissible, consequently the matter has been forwarded to the Credit Department
to execute applicable procedures.

Salvador Martínez Vega

Subgerencia Comercial

Pemex Petroquímica

Piso 27, Torre Ejec. Pemex

Marina Nacional #329

Col. Huasteca, CP 11311

Deleg. Miguel Hgo.

México, D.F.

Tel. 19448189

Conm. 19442500 Ext.57919